Citation Nr: 0213400	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable initial rating for headaches.

(The issues of left (minor) shoulder dislocation and duodenal 
ulcer will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to June 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision from 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for headaches, temporomandibular joint surgery, right 
inguinal hernia surgery, and left (minor) shoulder 
dislocation; and each disability was assigned a 
noncompensable initial rating.  The RO also granted service 
connection for chronic right (major) shoulder dislocation, 
duodenal ulcer, and right knee patellofemoral syndrome; and 
each disability was assigned a 10 percent initial rating.  
Finally, the RO denied service connection for radiation 
exposure, only.  The veteran perfect timely appeals regarding 
the issues of increased initial ratings for headaches, left 
(minor) shoulder dislocation and duodenal ulcer.  

A March 1999 rating decision denied service connection for 
bilateral flat feet, a right wrist injury, left hip pain and 
right hip pain.  The March 1999 rating decision also granted 
service connection for left knee patellofemoral syndrome and 
assigned an initial noncompensable rating.  A timely notice 
of disagreement regarding these issues was received.  
However, the veteran did not file a timely substantive appeal 
regarding the service connection issues, or regarding an 
increased initial rating for left knee patellofemoral 
syndrome.  

The Board is undertaking additional development on the issues 
of left (minor) shoulder dislocation and duodenal ulcer 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's headaches are manifested by subjective 
complaints, without objective evidence of prostrating attacks 
or resulting functional loss attributable to service-
connected disability.


CONCLUSION OF LAW

The criteria for a compensable initial rating for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issues on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law. In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher initial 
rating for his service-connected headaches and has submitted 
pertinent evidence in support of his claim.  The RO has 
informed the veteran by a letter of December 2001, the 
statement of the case, and supplemental statements of the 
case, of the evidence needed to substantiate his claim and 
has advised him of the evidence it has obtained.  The RO has 
attempted to obtain all records of treatment reported by the 
veteran, and has afforded the veteran multiple VA 
examinations of the disability at issue.  The veteran has not 
identified and the Board is not aware of any additional 
evidence which could be obtained to substantiate the 
veteran's claim.

In sum, the facts relevant to this claim has been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA and the implementing regulations.  
Therefore, the Board will address the merits of the veteran's 
claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. 

The veteran's service medical records indicate that he was 
diagnosed with mixed (tension and migraine) headaches in 
February 1997 and given medication.  

Chiropractic treatment records from March 1991 to December 
1992, and from November 1997 to 1999 are of record.  The 
earlier records indicate treatment for cervicobrachial 
syndrome and cervical sprain/strain.  The later records 
indicate, in part, treatment for headaches.  The veteran was 
also involved in a motor vehicle accident in May 1998.  

A VA neurological examination was conducted in January 1998.  
The veteran complained of a history of temporal headaches 
starting in 1995 to 1996.  He stated that they occur 4 or 5 
times per week starting in the occipital area and radiating 
through the temporal area.  The headaches were relieved with 
Tylenol and he often felt nauseous and dizzy.  The veteran 
denied blackouts, loss of consciousness, and visual changes.  
The examiner stated that a review of symptoms was 
unremarkable.  There were no focal neurological findings.  
The diagnosis was atypical headaches of unknown etiology.  
The neurological portion of a general medical examination 
conducted that same month noted that there were no 
neurological findings.  The diagnosis was temporal headaches, 
stable, inactive.

A hearing before a hearing officer at the RO was conducted in 
January 2000.  The veteran testified that his headaches 
started in service and that he had ongoing problems since 
then.  He was being treated by a chiropractor for the 
condition.  The veteran stated that he currently had one or 
two headaches per week.  Before the chiropractic treatment, 
the veteran's headaches were much worse.  He rated the pain 
caused by the headaches as a 10 on a scale of 1 to 10.  The 
veteran stated that he gets two types of headaches, muscle 
tension and migraine.  The muscle tension headaches can be 
alleviated by relaxation and cold.  The migraine headaches 
can only be relieved by sleep.  

A VA neurological examination was conducted in February 2000.  
The veteran stated that his headaches started in 1995 when he 
started to experience low-level neck and bifrontal 
discomfort.  The veteran did not request any specific 
treatment and was able to remain fully functional.  Over the 
next 6 months to one and a half years, the condition 
intensified to daily headaches.  The headaches are 
characterized as bifrontal and nuchal aching with 
intermittent throbbing sensations.  At times the veteran 
complained of a mild sensation of nausea and photophobia.  
Since separation from service, the veteran's headaches 
gradually abated but reoccurred over the past year.  
Treatment from a chiropractor gave him almost complete relief 
and at the time of the examination, the veteran's headaches 
were at a low level occurring infrequently, at best once or 
twice every few months.  Neurological examination was normal.  
The examiner noted that the veteran had complaints of 
headaches in the past.  At this time, the headaches appeared 
to be of a mild and nonspecific nature.  The most likely 
etiology is muscle contraction headaches which can be managed 
with routine analgesic therapy.  The examiner concluded that 
no further diagnostic studies or intervention appeared to be 
indicated at this time.  

The Board notes that the rating schedule does not generally 
recognize headaches as a distinct disability, but only as a 
symptom of a disease or injury, for instance as residual to 
brain trauma.  Migraine is an exception by regulation.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
disability evaluation.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is awarded.  If such prostrating attacks average one in two 
months over the past several months, a 10 percent evaluation 
is awarded.  Less frequent attacks are evaluated as 
noncompensable.

The Board has reviewed the history of the veteran's headache 
complaints, noting complaints of constant headaches 
accompanied by occasional nausea and visual disturbance since 
separation from service.  The contemporary medical evidence 
is consistent in ruling out a diagnosis of migraine headaches 
in the veteran.

Various VA examinations have diagnosed the veteran with 
inactive temporal headaches or mild muscle contraction 
headaches.  He has not been diagnosed with migraine headaches 
by medical personnel since separation from service.  The 
veteran, being a layman, has no competence to give a medical 
opinion that his headaches are migraine headaches.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In any case, the Board has considered whether the veteran's 
non-migraine headaches are prostrating in nature, and if so, 
what the frequency of such prostrating attacks are so as to 
make a determination as to whether the criteria for a 
compensable evaluation under Diagnostic Code 8100 have been 
met.

The veteran has maintained that he currently has headaches 
that occur once or twice per week.  He has also testified 
that his headaches are of a severity of 10 on a scale of 1 to 
10.  The Board thus looks to the competent medical evidence 
speaking to the nature and severity of the veteran's 
headaches.  Primarily, the evidence shows subjective 
complaints of headaches that, as stated above, competent 
medical professionals have opined are not consistent with a 
diagnosis of migraine headaches, and that competent medical 
professionals have opined are not supported by clinical 
pathology or by the veteran's medical history and 
documentation associated with medical treatment over the 
years.  Specifically, there is no corroborating evidence of 
prostrating attacks occurring more frequently than 
contemplated by the assigned evaluation of zero percent.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim for a compensable disability 
rating.  

In sum, the objective medical evidence does not support a 
finding that the veteran has any prostrating headaches and 
there is no other objective evidence of prostrating 
headaches.  Therefore, the headaches are properly evaluated 
as noncompensably disabling under the schedular criteria.


ORDER

A compensable initial rating for headaches is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

